CHIEF JUSTICE                                                                                     LISA MATZ
 CAROLYN WRIGHT                                                                             CLERK OF THE COURT
                                                                                                (214) 712-3450
JUSTICES                                                                                  theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                                  GAYLE HUMPA
 DOUGLAS S. LANG                                                                          BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                           (214) 712-3434

                                         Court of Appeals
 ROBERT M. FILLMORE                                                                     gayle.humpa@5th.txcourts.gov
 LANA MYERS
 DAVID EVANS
 DAVID LEWIS                      Fifth District of Texas at Dallas                              FACSIMILE
                                                                                               (214) 745-1083
 ADA BROWN
                                          600 COMMERCE STREET, SUITE 200
 CRAIG STODDART                                                                                INTERNET
 BILL WHITEHILL                                DALLAS, TEXAS 75202                    WWW.TXCOURTS.GOV/5THCOA.ASPX
 DAVID J. SCHENCK                                 (214) 712-3400




                                                  June 30, 2015
       Anthony Wayne Handy
       3215 Palo Alto Drive
       Dallas, Texas 75241


       RE:      Court of Appeals Numbers: 05-15-00662-CV, 05-15-00663-CV
                Trial Court Case Number:  12-611-W-304

       Style: In the Interest of A.H., I.H. and A-C.H., children

       Dear Mr. Handy,

               Your attorney has filed a brief in which he states he has determined your appeal is
       frivolous and without merit. A copy of that brief is enclosed with this letter.

              You have a right, if you so desire, to review the appellate record yourself and file a pro se
       response. If you desire to review the appellate record and file a pro se response, please write to
       this Court by July 10, 2015, and make such a request. Otherwise, your case will be submitted
       upon the brief of your attorney.



                                             Respectfully,

                                             /s/ Lisa Matz, Clerk of the Court